 

EXHIBIT 10.1

 

AMENDED AND RESTATED AGREEMENT

 

This Agreement (the “Agreement”) is made as of March 10, 2014 by and among Black
Diamond Financial Group LLC, a limited liability company (“BDFG”), Navesink
RACK, LLC, a Delaware limited liability corporation (“NAVRACK”), and Rackwise,
Inc., a Nevada corporation (“RACK”). BDFG, NAVRACK and RACK are hereinafter
referred to singly as a “Party” and collectively as the “Parties”. Capitalized
terms not defined herein shall have the meaning given to them in the Term Sheet
referenced below.

 

WHEREAS, the Parties agreed to the non-binding term sheet (the “Term Sheet”)
dated May 2013, a copy of which was attached as Exhibit A to the Original
Agreement (as defined below), which summarized the terms of a proposed
investment by NAVRACK and BDFG in RACK;

 

WHEREAS, the Conversion Price section of the Term Sheet and corresponding
Transaction Documents (as defined in the Subscription Agreements), including a
series of Subscription Agreements (the “Subscription Agreements”) entered into
by and among the Parties during the nine months ended September 30, 2013,
provided that NAVRACK and BDFG have the right to convert all of their 12%
secured convertible promissory notes issued by RACK (the “Notes”), including all
accrued interest thereon, on a one-time basis at any time during their remaining
term into shares of RACK common stock, $0.0001 par value per share (the “Common
Stock”), which, upon issuance, would represent 85% of RACK’s issued and
outstanding shares on a fully diluted basis;

 

WHEREAS, the Parties believed the Conversion Price provision was ambiguous and
inconsistent with their joint understandings and intentions regarding same and
in order to clarify and revise the Conversion Price provision, the Parties
entered into an Agreement, dated as of August 9, 2013 (the “Original
Agreement”), which also provided for the issuance of the Original Shares (as
defined below) to BDFG and NAVRAK; and

 

WHEREAS, the Parties now wish to further amend and restate the Original
Agreement to provide that in consideration of BDFG and NAVRACK agreeing to fully
convert all of their Notes as of the date of this Agreement, RACK will issue to
each of BDFG and NAVRACK 1,500,000 shares of Common Stock (the “Additional
Shares”) in addition to the Original Shares.

 

NOW THEREFORE, in consideration of the premises recited above which form part of
this Agreement, the mutual covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the Parties, the Parties mutually agree as
follows:

 



 

 

 

1.            The Parties agree that the Threshold Amount condition of the Term
Sheet has been satisfied and that NAVRACK and BDFG are entitled to convert the
Notes at any time during the term thereof, on a one-time basis, on the terms
provided herein. The Parties further agree that as of August 2, 2013, the Notes,
including all accrued interest due thereon, were convertible, on a not fully
diluted basis, into an aggregate number of RACK shares which, upon issuance,
would have equaled 85% of the number of RACK shares issued and outstanding had
they elected to convert immediately following RACK’s August 2, 2013 1:300
reverse stock split. Immediately prior to the reverse stock split RACK had
135,065,034 shares issued and outstanding and immediately after the reverse
split had approximately 450,218 shares outstanding. Based upon the foregoing,
the Notes were convertible at such time, during their remaining term, into
approximately 2,551,236 RACK shares which is approximately 85% of the sum of
450,218 and 2,551,236 (85% of 3,001,454) (on a not fully diluted basis). The
2,551,236 number of shares (the “Original Shares”) was not exact and was an
approximation due to then undetermined rounding in the reverse split which was
expected to result in a slightly higher number of shares being issuable to
NAVRACK and BDFG. NAVRACK and BDFG further agreed that each of them may convert
their respective Notes, on a one-time basis, independent of one another, into
their respective 42.5% portions of the Original Shares amount (approximately
1,275,618 Original Shares each).

 

2.            The Parties hereby further agree to clarify that irrespective of
whether the Notes were convertible on a non-diluted or fully diluted basis,
irrespective of any accrued interest due thereon and irrespective of the fact
that the Notes could be converted by BDFG and/or NAVRACK at any time during
their term, on the date of this Agreement both BDFG and NAVRACK hereby agree to
fully convert all of their Notes in consideration of RACK issuing to each of
BDFG and NAVRACK the Additional Shares, in addition to the Original Shares. For
the avoidance of doubt, upon the execution of this Agreement, RACK shall issue
to each of BDFG and NAVRACK 2,775,618 shares of Common Stock, for an aggregate
total of 5,551,236 shares, and the Notes shall be immediately canceled, void and
of no further effect or existence.

 

3.             Each of BDFG and NAVRACK (collectively, the “Lenders”) shall
release and terminate any and all of their security interests in and other liens
or security interests on any property, interests or accounts, or proceeds
thereof or distributions therefrom, of RACK or any of its subsidiaries or
affiliates (the “Collateral”), and in conjunction therewith, and each Lender
hereby authorizes RACK to file a UCC-3 termination statement in any and all
jurisdictions in which the Collateral Agent (as defined in the Transaction
Documents) filed a UCC-1 financing statement to perfect its security interest in
the Collateral.

 

4.            Each Lender and each of its heirs, executors, administrators,
predecessors, successors, assigns, affiliates, parents, subsidiaries, officers,
directors, representatives, employees, associated persons, agents, contractors,
stockholders and attorneys (collectively, the “Lender Parties”) hereby release,
discharge and acquit RACK, its subsidiaries and each of their heirs, executors,
administrators, predecessors, successors, assigns, affiliates, parents,
subsidiaries, officers, directors, representatives, employees, associated
persons, agents, contractors, stockholders and attorneys (collectively, the
“Borrower Parties”), from all obligations to the Lender Parties under the
Transaction Documents, Term Sheet, the Original Agreement and related documents
and from any and all claims, demands, debts, accounts, contracts, liabilities,
actions and causes of actions, whether in law or in equity, that the any of the
Lender Parties at any time had or has, or that they or their successors and
assigns hereafter can or may have against the Borrower Parties; provided that
nothing contained in this Agreement shall be deemed to effect a release of any
obligation undertaken by any of the Parties pursuant to this Agreement.

 



 

 

 

5.            This Agreement constitutes the entire agreement between the
Parties pertaining to the subject matter hereof and supersedes all prior
agreements, negotiations, discussions and understandings, written or oral, among
the Parties (including, without limitation, the Term Sheet, the Subscription
Agreement, the Notes, the other Transaction Documents and the Original
Agreement).

 

6.             This letter agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

7.            This Agreement shall inure to the benefit of and shall be binding
on and shall be enforceable by the Parties and their respective, successors and
permitted assigns.

 

8.             This Agreement may be executed in one or more counterparts and by
the Parties in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

  BLACK DIAMOND FINANCIAL GROUP LLC           By:  /s/ Patrick Imeson   Name:
Title: Patrick Imeson
Managing Director

 

 

  NAVESINK RACK, LLC           By:  /s/ Alan D. Goddard   Name:
Title: Alan D. Goddard
Managing Director

 

 

  RACKWISE, INC.           By:  /s/ Guy A. Archbold   Name:
Title: Guy A. Archbold
President and Chief Executive Officer

 

 

 

 